Case: 19-50179      Document: 00515214537         Page: 1    Date Filed: 11/26/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                     Fifth Circuit

                                                                               FILED
                                                                         November 26, 2019
                                    No. 19-50179
                                                                            Lyle W. Cayce
                                 Conference Calendar
                                                                                 Clerk


UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

DOUGLAS RAYMOND FIELDING,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 7:18-CR-225-1


Before ELROD, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Douglas Raymond Fielding has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Fielding has not filed a response. We have reviewed counsel’s brief
and the relevant portions of the record reflected therein. We concur with
counsel’s assessment that the appeal presents no nonfrivolous issue for


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50179    Document: 00515214537    Page: 2   Date Filed: 11/26/2019


                                No. 19-50179

appellate review.    Accordingly, counsel’s motion for leave to withdraw is
GRANTED, counsel is excused from further responsibilities herein, and the
APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                      2